DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2021 has been entered.
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 22-25 directed to an invention non-elected without traverse. Accordingly, claims 22-25 have been cancelled.
REASONS FOR ALLOWANCE
Claims 1-17, and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments that it would not be obvious to combine the embodiment of Fig. 1 and the embodiment of Fig. 3 of US Patent No. 4643902 to Lawhon et. al. to teach the limitation of “A washed solids fraction having a third sugar concentration that is about 55 % or less of the second sugar concentration of a solid fraction produced by cross-flow ultrafiltration” is persuasive.

As to independent claim(s) 1, US Patent No. 4643902 to Lawhon et. al. is considered to be the nearest prior art, but Lawhon does not teach nor fairly suggest wherein:
[step 1] filtering a raw beverage using cross-flow ultrafiltration to produce a solids fraction and a liquid fraction, the solids fraction having a second sugar concentration;
[step 2] the solids fraction from the cross-flow ultrafiltration is mixed with the reverse osmosis water to produce a diluted solids fraction;
[step 3] A washed solids fraction having a third sugar concentration that is about 55 % or less of the second sugar concentration;
[in step 6] microfiltering the liquid fraction and the reverse osmosis retentate, the microfilter (22) having a size cut-off of 0.1 µm to 1 µm; and
wherein during the method, the liquid fraction does not reach a temperature of 50 °C or higher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Election/Restriction
This application is in condition for allowance except for the presence of claims 22-25 directed to an invention non-elected without traverse. Accordingly, claims 22-25 have been cancelled.
Applicant’s election of Group I, claims 1-18 in the reply filed on 5/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M, T, Th, F: 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773